[Cite as State v. Contreras, 2021-Ohio-1356.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 9-20-18

       v.

JAMIE CONTRERAS,                                          OPINION

       DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2019 CR 0470

                                      Judgment Affirmed

                             Date of Decision: April 19, 2021




APPEARANCES:

        W. Joseph Edwards for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-20-18


SHAW, J.

       {¶1} Defendant-appellant, Jamie Contreras (“Contreras”), appeals the May

13, 2020 judgment of the Marion County Court of Common Pleas, journalizing his

conviction after pleading guilty to one count of first-degree felony grand theft of a

firearm, and sentencing him to an aggregate indefinite prison term of 11 to 16 ½

years. On appeal, Contreras argues that the trial court failed to adequately consider

the purposes and principles of felony sentencing under R.C. 2929.11 and R.C.

2929.12 when it imposed the maximum prison term.

                      Relevant Facts and Procedural History

       {¶2} On November 6, 2019, the Marion County Grand Jury returned a

twelve-count joint indictment against Contreras (and two other individuals) alleging

that Contreras committed the offenses of Counts 1 through 9: grand theft of a

firearm, in violation of R.C. 2913.02(A)(1), (B)(4), all felonies of the first degree;

Count 10: breaking and entering, in violation of R.C. 2911.13(A), a felony of the

fifth degree; Count 11: theft, in violation of R.C. 2912.03(A)(1), a felony of the

fourth degree; and Count 12: receiving stolen property, in violation of R.C.

2913.51(A), a felony of the fourth degree. Upon arraignment, Contreras entered

pleas of not guilty to the charges.

       {¶3} The charges arose from a break in at Dunham’s Sporting Goods in

Marion, Ohio, which resulted in the theft of nine handguns from gun cabinets


                                        -2-
Case No. 9-20-18


located in the store. The video surveillance footage from the security cameras

captured three individuals breaking into the back door with a crow bar to gain access

to the building. Two of the individuals entered the store to commit the thefts, while

the third individual remained outside as the “look out.” On the video footage, one

individual could be seen breaking into the gun cases. Law enforcement later

determined that Contreras was one of the individuals who broke into the store and

stole the handguns. Six of the nine handguns were recovered from a residence that

Contreras shared with his girlfriend. The other three handguns were not recovered.

The record suggests that Contreras and his co-defendants may have stolen the

firearms to sell them.

       {¶4} On April 21, 2020, Contreras withdrew his previously tendered pleas of

not guilty and entered a guilty plea to Count 1, first-degree felony grand theft of a

firearm. In exchange for Contreras’s guilty plea, the prosecution agreed to dismiss

the remaining eleven counts listed in the indictment.         The prosecution also

recommended a sentence of a 9 to 13 ½ year prison term. However, the trial court

advised Contreras on the record that it was not bound by the prosecution’s

recommendation. The trial court then accepted Contreras’s guilty plea and ordered

a presentence investigation.

       {¶5} On May 13, 2020, Contreras appeared for sentencing. The trial court

conducted a lengthy discussion on the record regarding the purposes and principles


                                        -3-
Case No. 9-20-18


of felony sentencing and the sentencing factors set forth in R.C. 2929.11 and R.C.

2929.12. The trial court then imposed a maximum prison term for the first-degree

felony grand theft of a firearm offense of 11 to 16 ½ years.

         {¶6} Contreras filed this appeal, asserting the following assignment of error.

         THE TRIAL COURT’S SENTENCING OF DEFENDANT-
         APPELLANT TO A MAXIMUM TERM OF IMPRISONMENT
         VIOLATED OHIO LAW AND THEREBY DENIED
         DEFENDANT OF HIS DUE PROCESS RIGHTS UNDER OHIO
         AND FEDERAL CONSTITUTIONAL LAW.

         {¶7} In his sole assignment of error, Contreras claims that his sentence is

clearly and convincingly contrary to law because the trial court failed to adequately

consider the purposes and principles of felony sentencing and failed to properly

apply the sentencing factors set forth in R.C. 2929.11 and R.C. 2929.12.1

                                         Standard of Review

         {¶8} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “ ‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’ ”


1
  Despite the wording of his assignment of error, Contreras makes no specific argument claiming that the
imposition of the maximum prison term violated his due process rights under the Ohio and Federal
Constitutions. Therefore, we may disregard any assignment of error that fails to present any citations to case
law or other authority in support of its assertions. See App.R. 12(A)(2); App.R. 16(A)(7).

                                                    -4-
Case No. 9-20-18


Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                  Relevant Authority

       {¶9} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than [a] minimum sentence[ ].” State v.

King, 2d Dist. Clark No. 2012-CA-25, 2013-Ohio-2021, ¶ 45; State v. White, 3d

Dist. Marion No. 9-19-32, 2020-Ohio-717, ¶ 8. Nevertheless, when exercising its

sentencing discretion, a trial court must consider the statutory policies that apply to

every felony offense, including those set out in R.C. 2929.11 and R.C. 2929.12.

State v. Kerns, 3d Dist. Logan No. 8-18-05, 2018-Ohio-3838, ¶ 8, citing State v.

Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

       {¶10} Revised Code section 2929.11 provides that sentences for a felony

shall be guided by the overriding purposes of felony sentencing: “to protect the

public from future crime by the offender and others, to punish the offender, and to

promote the effective rehabilitation of the offender using the minimum sanctions

that the court determines accomplish those purposes without imposing an

unnecessary burden on state or local government resources.” R.C. 2929.11(A). In

order to comply with those purposes and principles, R.C. 2929.12 instructs a trial

court to consider various factors set forth in the statute relating to the seriousness of


                                          -5-
Case No. 9-20-18


the offender’s conduct and to the likelihood of the offender’s recidivism. R.C.

2929.12(A)-(E).

                                     Discussion

       {¶11} In this case, Contreras was convicted of one count of grand theft of a

firearm, in violation of R.C. 2913.02(A)(1), (B)(4), a felony of the first degree.

Pursuant to R.C. 2929.14(A)(1)(a), the prison term for a first-degree felony offense

“shall be an indefinite prison term with a stated minimum term selected by the court

of three, four, five, six, seven, eight, nine, ten, or eleven years and a maximum term

that is determined pursuant to section 2929.144 of the Revised Code[.]” Under R.C.

2929.144(B)(1), the maximum prison term for a qualifying felony of the first degree

shall be equal to the “minimum term imposed * * * plus fifty per cent of that term.”

       {¶12} Here, the trial court imposed upon Contreras an indefinite prison term

with a stated minimum of 11 years and a stated maximum of 16 ½ years for the

qualifying felony of the first degree. This prison term is within the appropriate

statutory range and is compliant with the relevant statutes, therefore it is

presumptively valid. State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-

5554, ¶ 31.

       {¶13} The record clearly establishes the trial court analyzed the purposes and

principles of felony sentencing and the sentencing factors set forth in R.C. 2929.11




                                        -6-
Case No. 9-20-18


and R.C. 2929.12 factors, both at the sentencing hearing and in its judgment entry

of sentence.

       {¶14} On appeal, Contreras simply disagrees with the trial court’s

application of these factors to the facts and circumstances of his case.

              Appellate Review of R.C. 2929.11 and R.C. 2929.12 Factors

       {¶15} The Supreme Court of Ohio recently clarified an appellate court’s

review of felony sentences under R.C. 2953.08(G)(2). See, State v. Jones, --- Ohio

St.3d ---, 2020-Ohio-6729, ¶ 39. The Supreme Court ruled that R.C.

2953.08(G)(2)(a) “clearly does not provide a basis for an appellate court to modify

or vacate a sentence if it concludes that the record does not support the sentence

under R.C. 2929.11 and R.C. 2929.12 because * * * R.C. 2929.11 and R.C. 2929.12

are not among the statutes listed in the provision.” Id. at ¶ 31. Thus, the Supreme

Court concluded that an appellate court may not modify or vacate a felony sentence

based upon a finding by clear and convincing evidence that the record does not

support the trial court’s “findings” under R.C. 2929.11 and R.C. 2929.12. See id. at

¶ 42 (“Nothing in R.C. 2953.08(G)(2) permits an appellate court to independently

weigh the evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and

2929.12.”).




                                         -7-
Case No. 9-20-18


       {¶16} The     Supreme      Court    in   Jones   also    confirmed     that   R.C.

2953.08(G)(2)(b) does not provide a mechanism for an appellate court to modify or

vacate a felony sentence based upon a finding that the sentence is “contrary to law”

because it clearly and convincingly is not supported by the record under R.C.

2929.11 and R.C. 2929.12. Id. at ¶ 32-39. “As a result of the Supreme Court’s

holding in Jones, when reviewing felony sentences that are imposed solely after

considering the factors in R.C. 2929.11 and R.C. 2929.12, we shall no longer

analyze whether those sentences are unsupported by the record. We simply must

determine whether those sentences are contrary to law.” State v. Dorsey, 2d Dist.

Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary to law when

it does not fall within the statutory range for the offense or if the trial court fails to

consider the purposes and principles of felony sentencing set forth in R.C. 2929.11

and the sentencing factors set forth in R.C. 2929.12.” Id. citing State v. Brown, 2d

Dist. No. 2016-CA-53, 2017-Ohio-8416, ¶ 74; see State v. D-Bey, 8th Dist.

Cuyahoga No. 109000, 2021-Ohio-60, ¶ 65 (“A sentence is ‘contrary to law’ if it

falls outside the statutory range for the offense or if the trial court fails to consider

the purposes and principles of felony sentencing set forth in R.C. 2929.11 and the

sentencing factors set forth in R.C. 2929.12 when sentencing a defendant for a

felony offense.”).




                                          -8-
Case No. 9-20-18


       {¶17} In sum, the record demonstrates that the prison term imposed by the

trial court in this case is within the statutory range and that the trial court considered

the statutory factors in R.C. 2929.11 and 2929.12 when it imposed the maximum

prison term upon Contreras.         Thus, Contreras’s sentence is not clearly and

convincingly contrary to law, and it must therefore be affirmed. See State v. Slife,

3d Dist. Auglaize No. 2-20-17, 2021-Ohio-644, ¶ 17; Burks, 2d Dist. Clark No.

2019-CA-70, 2021-Ohio-224, ¶ 9, (“Under Jones, this ends the inquiry regarding

the individual sentences. Thus, there is no basis upon which to modify or vacate

either individual sentence.”); see also, D-Bey, supra, ¶ 75, citing Jones at ¶ 39

(concluding that “this court cannot review D-Bey’s sentences to determine whether

they are ‘excessive’ or otherwise not ‘supported by the record under R.C. 2929.11

and 2929.12.’ ”). On this basis, Contreras’s sole assignment of error is overruled.

       {¶18} Based on the foregoing, the assignment of error is overruled and the

judgment and sentence of the Marion County Court of Common Pleas is affirmed.

                                                                   Judgment Affirmed

WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                          -9-